Citation Nr: 0944417	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-17 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of Chapter 31 VA Vocational 
Rehabilitation and Employment (VRE) benefits in the amount of 
$4,053.74, was validly created.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1979 to January 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that an overpayment of Chapter 31 
benefits was validly created.

The Veteran appeared and testified at a personal hearing at 
the RO in September 2004.  A transcript of that hearing has 
been made a part of the record.

This case was remanded in February 2008 for additional 
development; it is again before the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the issue is whether an overpayment of Chapter 
31 VA Vocational Rehabilitation and Employment (VRE) benefits 
in the amount of $4,053.74, was validly created.  In its 
February 2008 remand, the Board included instructions that 
the Veteran should be provided with the pertinent regulations 
that pertain the validity of creation of the debt.  It was 
noted that the statement of the case which had been issued in 
May 2005 included various relevant provisions, but did not 
include provisions of law relating to creation of debt by 
overpayment.

In October 2008, the RO issued a supplemental statement of 
the case, but did not include the relevant portions of the 
regulations.  Therefore, this case must be remanded for 
compliance with the Board's February 2008 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Veteran should be 
provided with a supplemental statement of the case which 
includes the relevant VA regulations which pertain to Chapter 
31 vocational rehabilitation subsistence allowances.  
Specifically, the Veteran should be provided with the 
provisions of 38 C.F.R. § 21.324 (2009), which relates to 
reduction of termination dates of subsistence allowance and 
38 C.F.R. § 21.362 (2009), which relates to satisfactory 
conduct and cooperation.   It is necessary that the Veteran 
and his representative be apprised of those regulations in 
order to ensure that the Veteran's due process rights are not 
violated.

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran and his 
representative with a supplemental 
statement of the case, which sets forth 
and considers all of the applicable legal 
criteria pertinent to this appeal, in 
particular the provisions of 38 C.F.R. 
§ 21.324 and 21.362 (2009).  The Veteran 
and his representative should be afforded 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


